UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-04760 DWS Advisor Funds (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:12/31 Date of reporting period: 9/30/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of September 30, 2010(Unaudited) DWS RREEF Real Estate Securities Fund Shares Value ($) Common Stocks 98.4% Real Estate Investments Trusts (“REITs”) 98.4% Apartments 17.2% American Campus Communities, Inc.(a) AvalonBay Communities, Inc.(a) BRE Properties, Inc.(a) Equity Residential(a) Home Properties, Inc.(a) Post Properties, Inc.(a) UDR, Inc.(a) Diversified 9.3% Colonial Properties Trust(a) Digital Realty Trust, Inc.(a) PS Business Parks, Inc. Washington Real Estate Investment Trust(a) Health Care 12.4% Cogdell Spencer, Inc. HCP, Inc.(a) LTC Properties, Inc. Medical Properties Trust, Inc.(a) Nationwide Health Properties, Inc. Senior Housing Properties Trust(a) Sun Healthcare Group, Inc.* Hotels 6.6% Host Hotels & Resorts, Inc.(a) Pebblebrook Hotel Trust (REIT)* Strategic Hotels & Resorts, Inc. (REIT)* (a) Industrial 3.6% First Industrial Realty Trust, Inc. (REIT)* (a) ProLogis(a) Office 16.5% Boston Properties, Inc.(a) Brandywine Realty Trust(a) CommonWealth REIT Douglas Emmett, Inc. Hudson Pacific Properties, Inc.(a) SL Green Realty Corp.(a) Vornado Realty Trust(a) Regional Malls 15.8% Glimcher Realty Trust Simon Property Group, Inc.(a) The Macerich Co.(a) Shopping Centers 8.4% Developers Diversified Realty Corp.(a) Federal Realty Investment Trust Kimco Realty Corp.(a) Ramco-Gershenson Properties Trust(a) Regency Centers Corp.(a) Tanger Factory Outlet Centers, Inc. Specialty Services 1.1% Entertainment Properties Trust(a) Storage 7.5% Extra Space Storage, Inc.(a) Public Storage(a) Total Common Stocks (Cost $785,671,760) Securities Lending Collateral 36.9% Daily Assets Fund Institutional, 0.29% (b) (c) (Cost $410,150,365) Cash Equivalents 1.4% Central Cash Management Fund, 0.21% (b) (Cost $15,890,509) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,211,712,634) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $1,318,813,043. At September 30, 2010, net unrealized appreciation for all securities based on tax cost was $202,150,378. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $312,798,026 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $110,647,648. (a) All or a portion of these securities were on loan. The value of all securities loaned at September 30, 2010 amounted to $401,895,040 which is 36.1% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2010 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(d) $ $
